DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “14” in Fig. 1.  
The drawings are objected to because reference character “18” in Fig. 1 should designate the long sides with an arrow, similar to that of reference character “16” which designates the short sides with an arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 26, “resulting an a step 10” should read --resulting in a step 10--
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7, 9-11, 13-14, 16, and 18 are objected to because of the following informalities:  
Claim 1, line 2, “the step the outer perimeter” should read --the step, the outer perimeter--
Claim 5, lines 2-3, “where the long sides have a longer outer perimeter length than that of the short sides” should read --where the long sides of each of the one or more pairs of long sides have a longer outer perimeter length than that of the short sides of each of the one or more pairs of short sides--
Claim 7, line 2, “each of the short sides” should read --each of the short sides of the one or more pairs of short sides--
Claim 9, line 1, “the honeycomb side walls” should read --the plurality of honeycomb side walls--
Claim 10, line 1, “the honeycomb side walls” should read --the plurality of honeycomb side walls--Claim 11, lines 1-2, “the honeycomb side walls” should read --the plurality of honeycomb side walls--
Claim 13, line 2, “the step the outer perimeter” should read --the exercise step, the outer perimeter--
Claim 13, line 5, “the step” should read --the exercise step--
Claim 13, line 6, “the step” should read --the exercise step--
Claim 13, line 9, “the step” should read --the exercise step--
Claim 14, lines 2-3, “where the long sides have a longer outer perimeter length than that of the short sides” should read --where the long sides of each of the one or more pairs of long sides have a longer outer perimeter length than that of the short sides of each of the one or more pairs of short sides--
Claim 16, line 2, “a bottom surface” should read --the bottom surface--
Claim 18, line 2, “the step the outer perimeter” should read --the exercise step, the outer perimeter--
Claim 18, line 5, “the step” should read --the exercise step--
Claim 18, line 6, “the step” should read --the exercise step--
Claim 18, line 9, “honeycomb pattern is formed” should read --the honeycomb pattern is formed--
Claim 18, line 11, “the honeycomb side walls” should read --the plurality of honeycomb side walls--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially perpendicular” with respect to the plurality of honeycomb side walls and a plane defined by the bottom surface. To overcome this rejection, the Examiner suggests deleting the term “substantially” from the claim language.
Claim 9 recites the limitation “a plane defined by the bottom surface” in line 2. However, claim 1 previously recites the limitation “the bottom surface defining a bottom plane of the step” in lines 4-5. It is unclear if the recited plane in claim 9 is equivalent to the previously recited bottom plane of claim 1.
Claim 16 recites the limitation “a plane of the bottom surface” in line 3. However, claim 13 previously recites the limitation “the bottom surface defining a bottom plane of the step” in lines 4-5. It is unclear if the recited plane in claim 16 is equivalent to the previously recited bottom plane of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hillson (US Patent No. 10076680) and further in view of Murray (Foreign Patent Publication GB2538716A).
Regarding independent claim 1, Hillson discloses a step (support 20, Figs. 3-4) comprising: a top surface (upper deck 22) defining an outer perimeter of the step, the outer perimeter forming a polygonal shape (see octagonal shape of support 20); a bottom surface (base 28) opposite the top surface, the bottom surface defining a bottom plane of the step (see Fig. 3), the bottom surface formed about an outer border of the bottom plane of the step, below the top surface (see Fig. 4); an open region inside the bottom surface, below the top surface (see Fig. 4, open region containing reinforcing walls 34), and a pattern formed inside the open region (pattern formed by reinforcing walls 34, see Fig. 4).

    PNG
    media_image1.png
    361
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    535
    media_image2.png
    Greyscale

	Hillson does not teach the pattern (formed by reinforcing walls 34) being a honeycomb pattern.
	Murray teaches an analogous step (aerobic step, Figs. 1-3) comprising a top surface (step surface 2) and a bottom surface (bottom edge for supporting aerobic step on horizontal surface, see Fig. 2) opposite the top surface defining a bottom plane of the step and formed about an outer border of the bottom plane of the step (see Fig. 2), an open region inside the bottom surface (see Fig. 2), and a honeycomb pattern formed inside the open region (see Fig. 2, walls inside open region inside bottom edge form honeycomb pattern).

    PNG
    media_image3.png
    377
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    463
    508
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reinforcing walls (34) of Hillson to form a honeycomb pattern, as is similarly taught by Murray, for the purpose of achieving the same results of providing a supporting framework within the open region of the step, and as an obvious matter of design choice, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
	Regarding claim 3, Hillson as modified further teaches at least one grip region formed from an indentation in at least one side of the step (arches in each of side walls 24a, 24c, Col. 9 lines 1-2, “The arches 32 also provide recesses to enable a user to hook their fingers underneath the riser for lifting” and elongate recesses 38 in each of pairs of side walls 24b and 24d, Col. 9 lines 29-32, “Both pairs of side walls 24b and 24d include elongate recesses 38 at their lower edge 28. The elongate recesses 38 allow a user to extend fingers or a flattened palm beneath the riser for lifting”).
	Regarding claim 4, Hillson as modified further teaches wherein the polygonal shape has an even number of sides (eight side walls formed in pairs 24a-24d, forming octagon shape).
Regarding claim 8, Hillson as modified further teaches wherein the honeycomb pattern is formed from a plurality of honeycomb side walls disposed in the open region (as modified by Murray, reinforcing walls 34 form side walls for honeycomb pattern).
	Regarding claim 9, Hillson as modified further teaches wherein the honeycomb side walls are substantially perpendicular to a plane defined by the bottom surface (as modified by Murray, reinforcing walls 34 form side walls for honeycomb pattern that extend vertically, which are perpendicular to the horizontal plane defined by bottom surface/base 28).
	Regarding claim 10, Hillson as modified further teaches wherein the honeycomb side walls extend downward from a bottom side of the top surface (as modified by Murray, reinforcing walls 34 form side walls for honeycomb pattern; see Hillson Fig. 4, Col. 9 lines 23-27, “A series of reinforcing walls 34 extend between the inner surfaces of the walls 24 laterally, with each wall 34 spanning between opposing pairs of side walls 24 and also engaging at its upper edge the lower surface of the deck 22”).
	Regarding claim 11, Hillson as modified further teaches wherein a length of which the honeycomb side walls extend downward from the bottom side of the top surface is greater adjacent the bottom surface and less at a center of the open region (as modified by Murray, reinforcing walls 34 form side walls for honeycomb pattern; see Hillson Fig. 4, showing reinforcing walls 34 extending to a greater length adjacent to bottom surface/base 28 than in a center of the open region).
	Regarding claim 12, Hillson as modified further teaches wherein the polygonal shape (octagonal shape, see Hillson Figs. 3-4) is configured to permit multiple ones of the steps to form a patterned step arrangement (see Hillson Fig. 5 showing multiple steps/supports 20 stacked on top of one another, i.e. forming a pattern; the Examiner further notes the multiple steps/supports 
	Regarding independent claim 18, Hillson discloses an exercise step (support 20, Figs. 3-4) comprising: a top surface (upper deck 22) defining an outer perimeter of the step, the outer perimeter forming a polygonal shape (see octagonal shape of support 20); a bottom surface (base 28) opposite the top surface, the bottom surface defining a bottom plane of the step (see Fig. 3), the bottom surface formed about an outer border of the bottom plane of the step, below the top surface (see Fig. 4); an open region inside the bottom surface, below the top surface (see Fig. 4, open region containing reinforcing walls 34), a pattern formed inside the open region (pattern formed by reinforcing walls 34, see Fig. 4), wherein the pattern is formed from a plurality of side walls (reinforcing walls 34 form side walls of pattern in open region, see Fig. 4) disposed in the open region and extending downward from a bottom side of the top surface (Col. 9 lines 23-27, “A series of reinforcing walls 34 extend between the inner surfaces of the walls 24 laterally, with each wall 34 spanning between opposing pairs of side walls 24 and also engaging at its upper edge the lower surface of the deck 22”), and a length of which the side walls extend downward from the bottom side of the top surface is greater adjacent the bottom surface and less at a center of the open region (see Fig. 4, showing reinforcing walls 34 extending to a greater length adjacent to bottom surface/base 28 than in a center of the open region).
	Hillson does not teach the pattern (formed by reinforcing walls 34) being a honeycomb pattern, such that the side walls (reinforcing walls 34) are honeycomb side walls.
	Murray teaches an analogous step (aerobic step, Figs. 1-3) comprising a top surface (step surface 2) and a bottom surface (bottom edge for supporting aerobic step on horizontal surface, 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the side walls/reinforcing walls (34) of Hillson to form a honeycomb pattern, as is similarly taught by Murray, for the purpose of achieving the same results of providing a supporting framework within the open region of the step, and as an obvious matter of design choice, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
	Regarding claim 20, Hillson as modified further teaches at least one grip region formed from an indentation in at least one side of the step (arches in each of side walls 24a, 24c, Col. 9 lines 1-2, “The arches 32 also provide recesses to enable a user to hook their fingers underneath the riser for lifting” and elongate recesses 38 in each of pairs of side walls 24b and 24d, Col. 9 lines 29-32, “Both pairs of side walls 24b and 24d include elongate recesses 38 at their lower edge 28. The elongate recesses 38 allow a user to extend fingers or a flattened palm beneath the riser for lifting”).

Claims 2, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hillson (US Patent No. 10076680), in view of Murray (Foreign Patent Publication GB2538716A), and further in view of Orenstein et al. (US Patent No. 9011295).
Hillson as modified by Murray teaches the invention as substantially claimed, see above.
Regarding claim 2, Hillson as modified teaches the bottom surface (base 28) and removable support inserts (50) secured to the bottom surface by securing to side walls (24a-d) of the step (Col. 9 lines 47-52, “Each support insert 50 includes a body 52 that is secured to the inner wall 24 by a first screw at the saddle of the arch 32 and by secondary screws which extend into molded bosses 54 extending from the lower edge of the deck 22. The inserts 50, 31 are easily removable by removing the screws”), but does not teach an anti-slip material covering at least a portion of the bottom surface.
Orenstein et al. teaches an analogous step (aerobic step 10) comprising a bottom surface (lower surface 26), and further teaches an anti-slip material (lowering gripping portion 70) covering at least a portion of the bottom surface (see Figs. 1 and 7; Col. 3 lines 50-52, “lower gripping portion 70 forms the ground engaging surface of body 20 and can be formed from the same material as upper exercise area 60” and Col. 3 lines 35-38, “upper exercise area 60 can be made from a material which promotes gripping and non-slippage relative to a user who contacts upper exercise area 60”).

    PNG
    media_image5.png
    452
    673
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    621
    448
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bottom surface/base (28) of Hillson to include an anti-slip material covering at least a portion thereof, as is similarly taught by Orenstein et al., for the purpose of providing a gripping and non-slip engagement of the bottom surface/base to a ground surface when the support inserts (50) of Hillson are selectively removed to prevent unwanted movement of the step.
Regarding independent claim 13, Hillson discloses an exercise step (support 20, Figs. 3-4) comprising: a top surface (upper deck 22) defining an outer perimeter of the step, the outer perimeter forming a polygonal shape (see octagonal shape of support 20); a bottom surface (base 28) opposite the top surface, the bottom surface defining a bottom plane of the step (see Fig. 3), the bottom surface formed about an outer border of the bottom plane of the step, below the top surface (see Fig. 4); a plurality of sides (pairs of side walls 24a-24d) formed between the top surface and the bottom surface (see Figs. 3-4); at least one grip region formed from an “The arches 32 also provide recesses to enable a user to hook their fingers underneath the riser for lifting” and elongate recesses 38 in each of pairs of side walls 24b and 24d, Col. 9 lines 29-32, “Both pairs of side walls 24b and 24d include elongate recesses 38 at their lower edge 28. The elongate recesses 38 allow a user to extend fingers or a flattened palm beneath the riser for lifting”); an open region inside the bottom surface, below the top surface (see Fig. 4, open region containing reinforcing walls 34), and a pattern formed inside the open region (pattern formed by reinforcing walls 34, see Fig. 4).
Hillson teaches the bottom surface (base 28) and removable support inserts (50) secured to the bottom surface by securing to side walls (24a-d) of the step (Col. 9 lines 47-52, “Each support insert 50 includes a body 52 that is secured to the inner wall 24 by a first screw at the saddle of the arch 32 and by secondary screws which extend into molded bosses 54 extending from the lower edge of the deck 22. The inserts 50, 31 are easily removable by removing the screws”), but does not teach an anti-slip material covering at least a portion of the bottom surface. Hillson further does not teach the pattern (formed by reinforcing walls 34) being a honeycomb pattern.
	Orenstein et al. teaches an analogous step (aerobic step 10) comprising a bottom surface (lower surface 26), and further teaches an anti-slip material (lowering gripping portion 70) covering at least a portion of the bottom surface (see Figs. 1 and 7; Col. 3 lines 50-52, “lower gripping portion 70 forms the ground engaging surface of body 20 and can be formed from the same material as upper exercise area 60” and Col. 3 lines 35-38, “upper exercise area 60 can be made from a material which promotes gripping and non-slippage relative to a user who contacts upper exercise area 60”).

	Hillson as modified by Orenstein et al. does not teach the pattern (formed by reinforcing walls 34) being a honeycomb pattern.
Murray teaches an analogous step (aerobic step, Figs. 1-3) comprising a top surface (step surface 2) and a bottom surface (bottom edge for supporting aerobic step on horizontal surface, see Fig. 2) opposite the top surface defining a bottom plane of the step and formed about an outer border of the bottom plane of the step (see Fig. 2), an open region inside the bottom surface (see Fig. 2), and a honeycomb pattern formed inside the open region (see Fig. 2, walls inside open region inside bottom edge form honeycomb pattern).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the reinforcing walls (34) of Hillson to form a honeycomb pattern, as is similarly taught by Murray, for the purpose of achieving the same results of providing a supporting framework within the open region of the step, and as an obvious matter of design choice, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
	Regarding claim 15, Hillson as modified further teaches wherein the honeycomb pattern is formed from a plurality of honeycomb side walls disposed in the open region (as modified by Murray, reinforcing walls 34 form side walls for honeycomb pattern) and extending downward “A series of reinforcing walls 34 extend between the inner surfaces of the walls 24 laterally, with each wall 34 spanning between opposing pairs of side walls 24 and also engaging at its upper edge the lower surface of the deck 22”).
	Regarding claim 16, Hillson as modified further teaches modular cleat inserts (in the broadest reasonable interpretation, support inserts 50 constitute modular clear inserts) removably positioned into the bottom surface of the exercise step (see Fig. 4; Col. 9 lines 47-52, “Each support insert 50 includes a body 52 that is secured to the inner wall 24 by a first screw at the saddle of the arch 32 and by secondary screws which extend into molded bosses 54 extending from the lower edge of the deck 22. The inserts 50, 31 are easily removable by removing the screws”), the modular cleat inserts including cleats that are extendable beyond a plane of the bottom surface (annotated Fig. 4, cleats of support inserts 50 extend beyond the plane of the bottom surface/base 28 when the support inserts are secured to the side walls 24).

    PNG
    media_image7.png
    427
    535
    media_image7.png
    Greyscale

Regarding claim 17, Hillson as modified further teaches connectors (spindles 56 of support inserts 50, see Fig. 5) removably fitting into the exercise step (via removably connection of support inserts 50, Col. 9 lines 47-52 cited above, see also claim 9 of Hillson), wherein a portion of the connectors extend from at least one side wall of the exercise step (Col. 9 lines 55-58, “Cylindrical support spindles 56 of the support pivotal engagement element extend inwardly into the void of the riser 20 parallel to the plane of the deck 22 in a transverse diametric direction”; see also Fig. 2 showing equivalent spindle 37 for support insert 31 of the platform 2, Col. 9 lines 40-41, “The risers 20 include support inserts 50 which are identical to the support inserts of the platform”), wherein the portion is configured to removably fit into a second one of the exercise step (see Hillson Fig. 5, Col. 9 lines 58-62, “The spindles 56 are aligned with the support slots 42 and are shaped and dimensioned to be received within the support slots of a riser 20 nested beneath. As shown in FIG. 5, the spindles 56 seat into the slots 42 when the risers 20 are nestably stacked”).
Regarding claim 19, Hillson as modified teaches the bottom surface (base 28) and removable support inserts (50) secured to the bottom surface by securing to side walls (24a-d) of the step (Col. 9 lines 47-52, “Each support insert 50 includes a body 52 that is secured to the inner wall 24 by a first screw at the saddle of the arch 32 and by secondary screws which extend into molded bosses 54 extending from the lower edge of the deck 22. The inserts 50, 31 are easily removable by removing the screws”), but does not teach an anti-slip material covering at least a portion of the bottom surface.
Orenstein et al. teaches an analogous step (aerobic step 10) comprising a bottom surface (lower surface 26), and further teaches an anti-slip material (lowering gripping portion 70) covering at least a portion of the bottom surface (see Figs. 1 and 7; Col. 3 lines 50-52, “lower gripping portion 70 forms the ground engaging surface of body 20 and can be formed from the same material as upper exercise area 60” and Col. 3 lines 35-38, “upper exercise area 60 can be made from a material which promotes gripping and non-slippage relative to a user who contacts upper exercise area 60”).
Orenstein et al. teaches an analogous step (aerobic step 10) comprising a bottom surface (lower surface 26), and further teaches an anti-slip material (lowering gripping portion 70) covering at least a portion of the bottom surface (see Figs. 1 and 7; Col. 3 lines 50-52, “lower gripping portion 70 forms the ground engaging surface of body 20 and can be formed from the same material as upper exercise area 60” and Col. 3 lines 35-38, “upper exercise area 60 can be made from a material which promotes gripping and non-slippage relative to a user who contacts upper exercise area 60”).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hillson (US Patent No. 10076680) in view of Murray (Foreign Patent Publication GB2538716A), and further in view of Rafis (Foreign Patent Publication FR2547743A1).
Hillson as modified by Murray teaches the invention as substantially claimed, see above.
Regarding claim 5, Hillson as modified teaches wherein the polygonal shape includes four pairs of sides disposed opposite each other (pairs of sides 24a-24d), forming an octagon, but does not necessarily teach one or more pairs of long sides and one or more pair of short sides, where the long sides have a longer outer perimeter length than that of the short sides.
Rafis, in the same field of endeavor with regards to steps having a polygonal shape, teaches a step (plate 1; Fig. 1) having a top surface defining an outer perimeter shape of the step as an octagon with four pairs of sides (see Fig. 1), wherein the octagonal shape has two pairs of 

    PNG
    media_image8.png
    348
    355
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    564
    388
    media_image9.png
    Greyscale

	Therefore, as both Hillson and Rafis teach an octagonal shaped step, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the octagonal shape of Hillson to include two pairs of long sides and two pairs of short sides, as is similarly taught by Rafis, for the purpose of achieving the predictable results of providing an octagonal shaped step and as an obvious matter of design choice, as a change in size of a component (i.e. sides of the octagonal shape) is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 6, Hillson as modified further teaches wherein the polygonal shape is an octagon (four pairs of sides 24a-24d, as modified by Rafis).
Regarding claim 7, Hillson as modified further teaches wherein a grip region is formed from an indentation formed in each of the short sides (Hillson teaches wherein all of the sides “The arches 32 also provide recesses to enable a user to hook their fingers underneath the riser for lifting” and elongate recesses 38 in each of pairs of side walls 24b and 24d, Col. 9 lines 29-32, “Both pairs of side walls 24b and 24d include elongate recesses 38 at their lower edge 28. The elongate recesses 38 allow a user to extend fingers or a flattened palm beneath the riser for lifting”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hillson (US Patent No. 10076680), in view of Murray (Foreign Patent Publication GB2538716A), in view of Orenstein et al. (US Patent No. 9011295), and further in view of Rafis (Foreign Patent Publication FR2547743A1).
Hillson as modified by Murray and Orenstein et al. teaches the invention as substantially claimed, see above.
Regarding claim 14, Hillson as modified teaches wherein the polygonal shape includes four pairs of sides disposed opposite each other (pairs of sides 24a-24d), forming an octagon, but does not necessarily teach one or more pairs of long sides and one or more pair of short sides, where the long sides have a longer outer perimeter length than that of the short sides.
Rafis, in the same field of endeavor with regards to steps having a polygonal shape, teaches a step (plate 1; Fig. 1) having a top surface defining an outer perimeter shape of the step as an octagon with four pairs of sides (see Fig. 1), wherein the octagonal shape has two pairs of long sides disposed opposite each other and two pairs of short sides disposed opposite each 
	Therefore, as both Hillson and Rafis teach an octagonal shaped step, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the octagonal shape of Hillson to include two pairs of long sides and two pairs of short sides, as is similarly taught by Rafis, for the purpose of achieving the predictable results of providing an octagonal shaped step and as an obvious matter of design choice, as a change in size of a component (i.e. sides of the octagonal shape) is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784